PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
DEWEY et al.
Application No. 16/175,232
Filed: 30 Oct 2018
For: CORE OFF SLEEP MODE WITH LOW EXIT LATENCY
Docket No. 6610-0047
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the petition to withdraw the holding of abandonment, filed December 30, 2021.

The petition is GRANTED.

The above-identified application was held abandoned for failure to timely file a proper reply to the final Office action mailed April 9, 2021. This Office action set a shortened statutory period for reply of three months. The Office mailed a Notice of Abandonment on December 20, 2021.

A review of the application reveals that Applicant filed a Notice of Appeal on October 12, 2021, made timely by obtaining a three month extension of time and by the fact that October 9, 2021 fell on a Saturday, and October 11, 2021 fell on a federal holiday. See 37 CFR 1.7(a). Further review also reveals that Applicant timely filed an RCE subsequent to the Notice of Appeal on January 12, 2022 (made timely by obtaining a one month extension of time).


Accordingly, it is obvious that the Notice of Abandonment was mailed in error.  In view thereof, the holding of abandonment is withdrawn.

The application is being forwarded to Group Art Unit 2187 for consideration of the RCE, timely filed with a one month extension of time on January 12, 2022.

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
			
/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions